 

Exhibit 10.14

 

NON-DISCLOSURE, NON-SOLICITATION AND NON-COMPETITION AGREEMENT

 

THIS AGREEMENT is made as of this 1st day of April, 2013

 

BETWEEN:

 

CYNAPSUS THERAPEUTICS INC.

(together with its present and future parent company, affiliates and
subsidiaries)

(hereinafter called the "Corporation")

 

- and -

 

ALBERT AGRO

(hereinafter called the "Employee").

 

WHEREAS the Corporation is in the business of researching and developing novel
pharmaceutical products;

 

AND WHEREAS it would be to the detriment of the Corporation if the Employee were
to become associated with a competitor of the Corporation, to solicit or accept
remuneration from clients of the Corporation, solicit or hire employees of the
Corporation or to disclose confidential information of the Corporation;

 

NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the mutual
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.                           Confidential Information

 

(a)          Confidential Information is a Valuable Company Asset. The
Corporation’s Confidential Information (defined below) is a valuable, special
and unique asset of the Corporation’s business, access to and knowledge of which
are essential to the performance of Employee’s duties as a team member at the
Corporation. It is vital to the Corporation’s legitimate business interests that
the confidentiality of all Confidential Information be preserved. Use or
reliance on the Confidential Information by or on behalf of any other business
or commercial activity in competition with the Corporation could result in
irreparable harm to the Corporation.

 

(b)          Corporation Information. The Employee agrees to hold in strict
confidence, and not to use, except for the benefit of the Corporation, or to
disclose to any person, firm or corporation without written authorization of the
Board of Directors of the Corporation, any Confidential Information of the
Corporation, and such agreement with respect to Confidential Information shall
remain in effect at all times during the term of his or her employment and at
any time thereafter.

 

 

 

 

(c)          "Confidential Information" Defined. Employee understands that
"Confidential Information" means any and all information and knowledge regarding
the business of the Corporation which the Employee assimilates or to which the
Employee has access during his or her employment with the Corporation including,
but not limited to, information about the Corporation's proprietary methods,
methodologies and disciplines, technical data, trade secrets, know-how, research
and development information, product plans, products, services, clients and
prospective clients as identified from time to time in the records of the
Corporation, client information, employees, books and records of the
Corporation, corporate relationships, suppliers, markets, computer software,
computer software development, inventions, processes, formulas, technology,
designs, business plans, and matters of a business nature such as information
regarding marketing, recruiting, costs, pricing, finances, financial models and
projections or other similar business information. Employee further understands
that Confidential Information does not include any of the foregoing items which
has become publicly known and made generally available through no act of
Employee. Employee further agrees that all Confidential Information shall at all
times remain the property of the Corporation.

 

(d)          Former Employer Information. Employee represents and warrants that
the execution of this Agreement and performance of the Employee’s obligations
hereunder will not conflict with, result in the breach of any provision of, or
the termination of or constitute a default under any agreement with any other
person or entity of which the Employee is a party or by which the Employee is
bound. Furthermore, Employee agrees that he or she will not, during his or her
employment with the Corporation, improperly use or disclose any proprietary
information or trade secrets of any former employer or other person or entity
with which Employee has an agreement or duty to keep in confidence and that
Employee will not bring onto the premises of the Corporation any unpublished
document or proprietary information belonging to any such employer, person or
entity unless consented to in writing by such employer, person or entity.

 

(e)          Third Party Information. Employee recognizes that the Corporation
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Corporation’s
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. Employee agrees to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
his or her work for the Corporation.

 

(f)          Corporation Property. Employee agrees that all documents,
materials, software, or other media, or information of any kind concerning any
matters affecting or relating, directly or indirectly, to the Corporation’s
business, products or services (collectively, "Media"), whether or not they
contain or embody Confidential Information, and all Confidential Information are
the exclusive property of the Corporation. Employee agrees to exercise care in
accessing, storing and disposing of Media, particularly when it includes
Confidential Information. Immediately upon any termination of Employee’s
employment or at any time upon the request of the Corporation, Employee agrees
to deliver to the Corporation all Media then in his or her possession or
control. If the Media cannot be reasonably delivered, the Employee agrees to
provide reasonable evidence that the Media has been destroyed, including but not
limited to, purging or erasing any computer files or data records, provided,
however that Employee will not destroy or discard any Media without prior
authorization from the Corporation.

 

 - 2 - 

 

 

(g)          Acknowledgement of Fiduciary Duty. Employee acknowledges that he or
she is a fiduciary of the Corporation and owes the Corporation a duty to act in
the best interests of the Corporation at all times during his or her employment
and for a reasonable period of time following the termination for any reason of
his or her employment. Without limiting any provision, covenant or restriction
in this Agreement, the Employee acknowledges that he or she shall not use or
assist in the use of any Confidential Information or Media for the Employee’s
personal benefit or the benefit of a third party.

 

2.                           Inventions

 

(a)          Inventions Retained and Licensed. Employee has attached hereto as
Schedule "A" a list describing all inventions, original works of authorship,
developments, improvements, and trade secrets, if any, which:

 

(i)were made by him or her prior to his or her employment with the Corporation,

 

(ii)which belong to him or her, and

 

(iii)which relate to the Corporation’s current or anticipated business, products
or services (collectively referred to as "Prior Inventions").

 

The Prior Inventions are not being assigned to the Corporation hereunder, If no
such list is attached, Employee represents that there are no such Prior
Inventions. If in the course of his or her employment with the Corporation,
Employee incorporates a Prior Invention owned by him or her or in which Employee
has an interest into a Corporation product, process, client deliverable or
machine:

 

(A)the Corporation is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license to make, have made,
modify, use, copy, sublicense and sell such Prior Invention as part of or in
connection with such product, process, client deliverable or machine, and

 

(B)Employee shall not have any right, title or interest in or to such the
Corporation product, process, client deliverable or machine.

 

(b)          Assignment of Inventions. Employee agrees to promptly make full
written disclosure to the Corporation and will hold in trust for the sole right
and benefit of the Corporation, and Employee hereby assigns to the Corporation,
or its designee, all Employee’s right, title and interest in and to any and all
Inventions (defined below). Employee understands and agrees that "Inventions"
means any ideas, discoveries, know-how, innovations, writings, works of
authorship, drawings, designs, inventions, trade secrets, business plans,
developments and improvements, whether or not patentable or registrable under
copyright or similar laws, or reduced to practice or writing, which Employee
solely or jointly conceives or develops during the period Employee is employed
by the Corporation or reduces to practice either during employment by the
Corporation or within one year thereafter, and which:

 

 - 3 - 

 

 

(i)relate to the Corporation’s current or anticipated business, products or
services; or

 

(ii)are based on any Confidential Information; or

 

(iii)are developed

 

(A)at or using the Corporation’s or a Corporation or client project’s
facilities,

 

(B)in conjunction with a Corporation project, or

 

(C)using the Corporation Media or computer or communications systems.

 

(c)          Waiver of Rights. The Employee waives all moral rights in the
Inventions.

 

(d)          Maintenance of Records. Employee agrees to keep and maintain
adequate and current written records of all Inventions made by Employee (solely
or jointly with others) during the term of Employee’s employment with the
Corporation. The records will be available to and remain the sole property of
the Corporation at all times.

 

(e)          Patent and Copyright Registrations. Employee agrees to assist the
Corporation, or its designee, at the Corporation’s expense, in every proper way
to secure the Corporation’s rights in the Inventions and any copyrights, patents
or other intellectual property rights relating thereto in any and all countries,
including the disclosure to the Corporation of all pertinent information and
data with respect thereto and the execution of all applications, specifications,
oaths, assignments and all other instruments which the Corporation shall deem
necessary in order to apply for and obtain such rights and in order to assign
and convey to the Corporation, its successors, assigns and nominees the sole and
exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents or other intellectual property rights relating thereto.

 

3.                           Solicitation of Employees

 

Employee recognizes and agrees that the Corporation employees must by the nature
of their jobs have access to Confidential Information, that the Corporation
invests in its employees by making specialized training available to them and
that the Corporation has a legitimate interest in protecting its employee
relationships and in maintaining a stable workforce. During the Employee’s
employment with the Corporation and for a period of two years following the
termination of his or her employment with the Corporation, for any reason,
Employee agrees to refrain from and will not, directly or indirectly, as an
independent contractor, employee, consultant, agent, partner, joint venturer or
otherwise solicit or attempt to solicit or assist another person in the
solicitation of employees of the Corporation, either for Employee’s own business
or for any other person or entity.

 

 - 4 - 

 

 

4.                           Covenants Against Solicitation of Clients.

 

Employee agrees that the Corporation has a legitimate interest in protecting its
client relationships. During the Employee’s employment with the Corporation and
for a period of one year following the termination of his or her employment with
the Corporation, for any reason, Employee agrees to refrain from and will not,
directly or indirectly, accept business from, solicit, divert or take away, or
attempt to accept business from, solicit, divert or take away, the business or
patronage of any of the clients of the Corporation which were contacted,
solicited, supervised or served by the Employee during his or her employment or
with which Employee had contact during his or her employment.

 

5.                           Covenants Against Employment with Clients or
Competitors.

 

EMPLOYEE ACKNOWLEDGES AND UNDERSTANDS THAT THIS SECTION MAY AFFECT HIS OR HER
RIGHT TO ACCEPT EMPLOYMENT WITH OTHER COMPANIES SUBSEQUENT TO EMPLOYMENT BY
CORPORATION. Employee acknowledges and agrees that the Corporation operates its
business in a highly competitive environment, that the Corporation employees
must by the nature of their jobs have access to Confidential Information and
that the Corporation invests in its employees by making specialized training
available to them.

 

(a)          Clients. As a material inducement for the Corporation to employ or
to continue to employ the Employee, as the case may be, and in order to protect
the Corporation’s Confidential Information and goodwill, Employee agrees that
during the time the Employee is employed by the Corporation and for a period of
one year after termination of Employee’s employment with the Corporation, for
any reason, Employee shall not, directly or indirectly, without the prior
written consent of the Corporation, provide services to, accept employment with
or seek remuneration from any of the clients or customers of the Corporation or
any entity controlled by, controlling or under common control with, any client
or customer of the Corporation. For purposes of this Section 5(a), a client or
customer of the Corporation shall be defined as any person, firm, partnership,
corporation or other entity with or to whom the Corporation, as of the date of
Employee’s termination of employment or during the one year prior to the
termination of employment of Employee:

 

(i)          sold goods or services,

 

(ii)         had submitted a written proposal for a specific requirement, or

 

(iii)        had work in progress.

 

 - 5 - 

 

 

(b)          Competitors. As a material inducement for the Corporation to employ
or to continue to employ the Employee, or as the case may be, and in order to
protect the Corporation’s Confidential Information and goodwill, Employee agrees
that during the time the Employee is employed by the Corporation and for a
period of one year after termination of Employee’s employment with the
Corporation, for any reason, Employee shall not, directly or indirectly, without
the prior written consent of the Corporation, assist with the creation of any
Competing Organization (as that term is defined below).

 

(c)          "Competing Organization" Defined. For the purposes of this
Section 5, a "Competing Organization" means any person or organization which is
engaged in or is about to become engaged in a business which is identical or
substantially similar to the Corporation’s business. As of the date of this
Agreement, Competing Organizations include, but are not limited to STADA
Arzneimittel AG, Britannia Pharmaceuticals, US World Meds, Teva Pharmaceutical
Industries, Civitas Therapeutics, Impax Pharmaceuticals, Vectura Group, West
Pharmaceutical Services, Nastech Pharmaceutical, Archimedes, Amarin,
Penteck/Cobrek, Catalent Pharma and other pharmaceutical companies with drug
development programs to treat “off” motor symptoms of Parkinson’s disease.
Employee acknowledges and understands that the foregoing list of Competing
Organizations may change from time to time and that such list is not exhaustive,

 

(d)          Modification of Restrictions in Sections 3, 4 or 5 by Court.
Employee acknowledges that he or she has carefully read and considered all the
terms and conditions of this Agreement, including the restrictions imposed upon
him or her pursuant to Sections 3, 4 or 5. Employee agrees that the restrictions
set forth in Sections 3, 4 and 5 are fair and reasonable and are reasonably
required for the protection of the interests of the Corporation. However, should
a court nonetheless determine at a later date that such restrictions are
unreasonable in light of the circumstances as they then exist, then Employee
agrees that Sections 3, 4 or 5 (or any combination of them) shall be construed
in such a manner as to impose on Employee such restrictions as may then be
reasonable and sufficient to assure the Corporation of the intended benefits of
the Section in question.

 

(e)          Possible Extension of Time Period. The time period during which the
Employee is prohibited from engaging in certain business practices pursuant to
Sections 3, 4 and 5 may by order of a court be extended by any length of time
during which the Employee is in breach of such covenants.

 

(f)          New Terms in the event of Role Change. Employee agrees that if his
or her role changes to that of a Vice President or any other role which in the
Corporation’s discretion requires the protection of a longer time period for the
obligations contained in Section 5(b), then in order for such role change to
become effective, and in consideration of the Employee’s promotion to such role
and the increased exposure to the Corporation confidential information, business
know-how and the Corporation clients that is attendant upon such promotion,
Employee will sign a new agreement with the Corporation or amendment to this
Agreement pursuant to which the obligations contained in Section 5(b) will apply
for 12 months after termination of employment. The foregoing shall not create
any right to or expectation of any role change.

 

 - 6 - 

 

 

6.                           General Provisions

 

(a)          Governing Law. This Agreement will be governed by the laws of the
Province of Ontario.

 

(b)          Entire Agreement: Approvals or Consents; Modifications. The
Agreement sets forth the entire agreement and understanding between the
Corporation and Employee relating to the subject herein and supersedes all prior
discussions and agreements with respect hereto. Any subsequent change or changes
in Employee’s duties, role, salary or compensation will not affect the validity
or scope of this Agreement. In any instance under this Agreement in which the
authorization, consent or approval by the Corporation is required or can be
given, such authorization, consent or approval:

 

(i)may be given, withheld or conditioned in the Corporation’s sole discretion,
and

 

(ii)to be effective must be in writing and signed by the President or a Director
unless specifically provided otherwise in this Agreement.

 

No modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing signed by both
parties.

 

(c)          Severability. If one or more of the provisions in this Agreement
are deemed void by law, then the remaining provisions will continue in full
force and effect.

 

(d)          Successors and Assigns. This Agreement will be binding upon
Employee’s heirs, executors, administrators and other legal representatives and
will be for the benefit of the Corporation, its successors and assigns.

 

(e)          Enforcement in Accordance with Law. The parties agree that this
Agreement will be enforced in accordance with applicable law.

 

(f)          Waiver of Breach. The waiver by the Corporation of a breach of any
of the provisions of this Agreement by the Employee shall not be construed as a
waiver by the Corporation of any subsequent breach by the Employee.

 

(g)          Equitable Relief. The Employee acknowledges and agrees that a
breach of any provision of this Agreement will cause irreparable damage to the
Corporation, and that such breach, the Corporation shall be entitled to
equitable relief, including injunctive relief and specific performance, without
the necessity of providing actual damages, and shall be further entitled to an
accounting of all earnings, profits or other benefits acquired by the Employee
as a result of such breach, and to any other remedy now or hereafter provided at
law for such breach.

 

(h)          Independent Legal Advice. The Employee confirms that he or she has
been afforded an opportunity to obtain independent legal advice regarding the
terms of this Agreement. Further, it is confirmed by Employee that he or she has
entered this Agreement freely, voluntarily and without duress.

 

 - 7 - 

 

 

SIGNED, SEALED & DELIVERED

in the presence of:

 

)

)

)

)

 

 

/s/ Andrew Williams   ) /s/ Albert Agro Witness   ) Albert Agro

 

  CYNAPSUS THERAPEUTICS INC.         Per: /s/ Anthony Giovinazzo     Authorized
Signing Officer

 

 - 8 - 

 